DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the office action from 4/15/2022, the applicant has submitted an amendment, filed 7/8/2022, amending claims 1-2, 7, 11-13, 17, cancelling claims 6, and 16, while arguing to traverse prior art rejections. Since the amendments had absorbed allowed dependent claims 6 and 16 into their respective parent independent claims, therefore the arguments were determined persuasive. As a result, claims 1-5, 7-15, 17-20 are allowable for the below provided reasons for allowance.
EXAMINER’S AMENDMENT
The examiner has changed the title of the invention to “ELECTRONIC DEVICE AND METHOD FOR CONTROLLING THE ELECTRONIC DEVICE THEREOF BASED ON DETERMINING INTENT OF A USER SPEECH IN A FIRST LANGUAGE MACHINE TRANSLATD INTO A PREDEFIEND SECOND LANGUAGE”, so as to be more descriptive of the invention.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with the attorney on file, Mr. Harun M. Yimam on behalf of Maeng-Ho SHIN on 7/22/2022.
Amend the abstract and claims 1 and 11:

As Per Abstract:

An electronic device and a method for controlling the electronic device thereof are provided. The electronic device includes a memory storing s, and a processor configured to control the electronic device by executing the s stored in the memory, and the processor is configured to, based on a user's speech being input, acquire a first sentence in a first language corresponding to the user's speech through a speech recognition model corresponding to a language of the user's speech, acquire a second sentence 1n a second language corresponding to the first sentence in the first language through a machine translation model trained to translate a plurality of languages into the predefined second language, and acquire a control instruction of the electronic device corresponding to the acquired second sentence or acquire a response to the second sentence through a natural language understanding model trained based on the second language. 

As Per Claim 1:

1. (Currently amended) An electronic device comprising: 
a memory storing at least one instruction; and a processor, operatively coupled to the memory, and configured to control the electronic device by executing the at least one instruction stored in the memory, 
wherein the processor is configured by the at least one instruction to: 
based on a user's speech being input, acquire a first sentence in a first language corresponding to the user's speech through a speech recognition model corresponding to a language of the user's speech, 
acquire a plurality of candidate sentences corresponding to the first sentence and reliability values corresponding to the plurality of candidate sentences through a machine translation model, 
determine whether intent in a first-priority sentence is identified by inputting the first-priority sentence having a highest reliability value among the plurality of candidate sentences to the natural language understanding model trained based on a second language, 
and based on determining that the intent in the first-priority sentence is not identified, determine whether intent in a second-priority sentence is identified by inputting the second-priority sentence having a reliability value lower than the reliability value of the first-priority sentence among the plurality of candidate sentences to the natural language understanding model trained based on the second language.

As Per Claim 11:

11. (Currently amended) A method for controlling an electronic device, the method comprising:
based on a user's speech being input, acquiring a first sentence in a first language corresponding to the user's speech through a speech recognition model corresponding to a language of the user's speech;
acquiring a plurality of candidate sentences corresponding to the first sentence and reliability values corresponding to the plurality of candidate sentences through a 
determining whether intent in a first-priority sentence is identified by inputting the first-priority sentence having a highest reliability value among the plurality of candidate sentences to the natural language understanding model trained based on a 
based on determining that the intent in the first-priority sentence is not identified, determining whether intent in a second-priority sentence is identified by inputting the second priority sentence having a reliability value lower than the reliability value of the first priority sentence  among the plurality of candidate sentences to the natural language understanding model trained based on the second language.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The independent claims 1 and 11 concern an “electronic device” which can only trigger “control” “instruction” subject to commands delivered in a “predefined second language” delivered to its “processors”, although it has the capability of accepting spoken commands delivered in a “plurality of languages” referred to as “first language”; i.e., according to spec. ¶ 0051 lines 1-3: “processor” “may acquire a control instruction” in a “second sentence”, where the “second sentence” is obtained by “translat[ion]” of “a first sentence” which was uttered in the “first language”. According to spec. ¶ 0076: “for example” “the second sentence by the second language” “slot filing” “may identify” “message app”; or ¶ 0082 sentence 1: “The electronic device 100 may acquire the second sentence in the second language”.
When a person utters a command in a first language (e.g., Korean), its associated trigger which may comprising filing a “slot” in a second language (e.g. English) that the “electronic device” “processor” can understand. So, upon detection of the command (i.e., claim’s “user’s speech” or “first sentence” in a first language), it is speech translated into the “second language”. It also determines a “reliability value” of the sentence based on the recognized translation of the uttered speech into the “second” ‘language”; i.e., the “reliability value” “indicat[s]” “the translation accuracy”. Then it attempts to “grasp” a “user’s” “intent” “by selecting” a “candidate sentence” “in the second language” associated with “functions or services provided by the electronic device” (spec. ¶ 0049). This is accomplished by probing “user’s intent” initially based on a “first priority sentence” obtained from the machine translation of the “first sentence” into the “second language”. If, however that “first priority sentence” failed to “grasp the user’s intent” (spec. ¶ 0075 page 6 line 22), the system tries to map the user’s intent to the “second-priority sentence” obtained in the machine translation of the “first sentence”.
Upon successful mapping of the user “first sentence” to his “intent”, finally “the processor 120 may provide a response to the user’s speech or control the electronic device based on the user’s intent” (spec. ¶ 0092 sentence 1).
The prior art of record Breslin et al. (WO 2020068858) does teach it is “configured to train language recognition model to recognize utterances” “provided in” “English or German” e.g. “target language” “German” and “machine translate the utterance to reference language (e.g. English)” (¶ 0019, i.e., obtaining a second sentence in a second or reference language English for an input which is a first sentence in German). Furthermore, according to ¶ 0060 sentence 1+: “the translated utterance may be provided to the modified reference language model for analysis. The modified reference language model” (the “reference” (second) second sentence used) according to the abstract is used “[to] identify a feature to be executed in response to receiving the utterance” and in particular “One or more instructions may be sent to auser device to execute a set of instructions associated with the feature”3 (for a control instruction through a natural language understanding). It also teaches obtaining a “quality score” (reliability value) for every translation (¶ 0093 line 8) “regarding quality of an annotation and/or translation” (¶ 0093 lines 22+). Although Breslin et al. teaches it does “intent analysis” (¶ 0043 page 14 line 7), but it is silent on using that “intent analysis” on the translated sentence into English (i.e., the “reference sentence” in determining the “feature” (the control instruction)).
Lee et al. (Us 2021/0366472) does teach in ¶ 0233 for controlling a “target air cleaner” (an electronic device), the “AI apparatus 100 may convert the utterance sentence of the language (e.g. Korean)” (a first sentence spoken in a first language) “other than English into English” (is translated into a reference second language understandable by the electronic device) “or a control command, may generate a command supported by the target air cleaner”. Lee et al. Abstract lined 9+ furthermore teaches it “obtain[s] intention information corresponding to speech data” (an intent of the second sentence), but it is silent on how this is determined. In particular there is no teaching and/or suggestion pertaining to use of a “reliability value” (e.g. score, confidence measure, ranking …. Etc) associated with the “second” “sentence” and/or “second” “sentences”.
Further search did not produce any reference teaching this phenomenon, and therefore these claims became allowable. The dependent claims 2-5, 7-10 (dependent on claim 1), and 12-15, 17-20 (dependent on claim 11), further limit the scope of their allowed parent claims and are thus are allowable under similar rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
July 25th 2022.